 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
 
 
 
PACIFIC PREMIER BANCORP, INC.
 
2012 LONG-TERM INCENTIVE PLAN
 
 
 
ARTICLE I
 
 
ESTABLISHMENT OF THE PLAN
 
Pacific Premier Bancorp, Inc. and any Subsidiary thereof (together, the
“Company”) hereby establishes the 2012 Long-Term Incentive Plan (the “Plan”)
upon the terms and conditions hereinafter stated.  The Purpose of the Plan is to
promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging officers, employees, directors and individuals
performing services for the Company as consultants or independent contractors to
focus on critical long-range objectives, (b) encouraging the attraction and
retention of officers, employees, directors, consultants and independent
contractors with exceptional qualifications and (c) linking officers, employees,
directors, consultants and independent contractors directly to stockholder
interests through ownership of the Company. Awards granted under the Plan may be
stock options, restricted stock or stock appreciation rights.
 
ARTICLE II
 
DEFINITIONS
 
2.01 “Award” means any Option, Restricted Stock, or Stock Appreciation Right
granted under the Plan.
 
2.02 “Award Agreement” means the written agreement pursuant to Article VI hereof
that sets forth the terms, conditions, restrictions and privileges for an Award
and that incorporates the terms of the Plan.
 
2.03 “Board” means the Board of Directors of the Company.
 
2.04 “Cause” shall have the meaning set forth in the Participant’s employment or
other agreement with the Company, provided that if the Participant is not a
party to any such employment or other agreement or such employment or other
agreement does not contain a definition of Cause, then Cause shall mean:  (i) a
failure of the Participant to substantially perform his or her duties including,
without limitation, repeated refusal to follow the reasonable directions of
Participant’s employer, knowing violation of law in the course of performance of
the duties of Participant’s employment with the Company, or repeated absences
from work without a reasonable excuse, (ii) the Participant’s willful misconduct
or gross negligence, (iii) the Participant shall have committed an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company,
or (iv) the Participant shall have been convicted by a court of competent
jurisdiction of, or pleaded guilty or nolo contendere to, conduct constituting a
felony.
 
2.05 “Change in Control” means the occurrence of any of the following events
subsequent to the date of this Agreement: (i) the acquisition of control of the
Company as defined in the rules and regulations of the applicable banking
regulators on the date hereof (provided that in applying the definition of
Change in Control as set forth under the rules and regulations of the applicable
banking regulators, the Board shall substitute its judgment for that of the
applicable banking regulators); (ii) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), after the date hereof, other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any affiliate of the Company, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company's then outstanding securities; (iii) the
sale or other disposition of all or substantially all of the assets of the
Company or the transfer by the Company of greater than 25% of the voting
securities of the Company; or (iv) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of the
Company cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by stockholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period.
 
2.06 “Code” means the Internal Revenue Code of 1986, as amended.
 
2.07 “Common Stock” means shares of the common stock, par value $0.01 per share,
of the Company.
 
2.08 “Disability” means any physical or mental impairment which qualifies an
Employee for disability benefits under any applicable long-term disability plan
maintained by the Company or, if no such plan applies, which would qualify such
Employee for disability benefits under the Federal Social Security System.
 
2.09 “Effective Date” means the later of (i) the date upon which the Board
approves the Plan and (ii) the date upon which a majority of the Company’s
stockholders vote to approve the Plan.
 
2.10 “Employee” means any person who is employed by the Company and whose wages
are reported on a Form W-2. The Company’s classification as to who is an
Employee shall be determinative for purposes of an individual’s eligibility
under the Plan.
 
2.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.12 “Fair Market Value” of a share of the Company’s Common Stock for all
purposes under the Plan shall be the last transaction price of the Common Stock
quoted for such date by the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or the closing price reported by the New York Stock
Exchange (“NYSE”) or any other stock exchange or quotation or listing service
(as published by the Wall Street Journal, if published) on such date or if the
Common Stock was not traded on such date, on the next preceding day on which the
Common Stock was traded thereon or the last previous date on which a sale is
reported.  If the Common Stock is not traded on the NASDAQ, the NYSE or any
other stock exchange, the Fair Market Value of the Common Stock is the value so
determined by the Board in good faith by such methods or procedures as the Board
may establish.
 
2.13 “Good Reason” shall have the meaning set forth in the Participant’s
employment or other agreement with the Company, provided, that if the
Participant is not a party to any such employment or other agreement or such
employment or other agreement does not contain a definition of Good Reason, then
Good Reason shall mean the occurrence, without the affected Participant’s
written consent, of (i) a material diminution in the Participant’s base
compensation, (ii) the assignment to the Participant of duties in the aggregate
that are materially inconsistent with the Participant’s level of responsibility
or any material diminution in the Participant’s authority, duties, or
responsibilities, or (iii) the relocation of the Participant’s principal place
of employment to a location more than 50 miles from the Participant’s principal
place of employment.  Notwithstanding the foregoing, no event or condition shall
constitute Good Reason unless (i) the Participant provides notice to the Company
of such condition or event no later than 30 days following the initial existence
of such condition or event, and (ii) the Company fails to remedy such condition
or event no later than 30 days following receipt of such notice.
 
2.14 “Incentive Stock Option” means any Award granted under this Plan which the
Board intends (at the time it is granted) to be an incentive stock option within
the meaning of Section 422 of the Code. All Incentive Stock Options issued under
this Plan are intended to comply with the requirements of Section 422 of the
Code, and the regulations thereunder, and all provisions hereunder shall be
read, interpreted and applied with that purpose in mind.
 
2.15 “Non-Qualified Stock Option” means any Award granted under this Plan which
is a stock option but is not an Incentive Stock Option.
 
2.16 “Officer” means any Employee of the Company who is designated by the Board
as a corporate officer.
 
2.17 “Option” means an Award of an Incentive Stock Option or a Non-Qualified
Stock Option granted under Section 7.01 hereof.
 
2.18 “Participant” means any Employee, Officer, director, consultant or
independent contractor who is designated by the Committee pursuant to Article VI
to participate in the Plan.
 
2.19 "Retirement" means a termination of employment which constitutes a
"retirement" under any applicable qualified pension benefit plan maintained by
the Company or a Subsidiary, as that term is defined by the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), or if no such plan is
maintained by the Company, a termination of employment anytime following
attainment of age 65.
 
2.20 “Restricted Stock Award” means an Award granted under Section 7.02 hereof.
 
2.21  “Securities Act” means the Securities Act of 1933, as amended.
 
2.22 “Stock Appreciation Right” or “SAR” means an Award granted under Section
7.03 hereof.
 
2.23  “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
 
ARTICLE III
 
ADMINISTRATION OF THE PLAN AND MISCELLANEOUS
 
3.01 Plan Administration. The Plan shall be administered by the Compensation
Committee (the “Committee”) of the Board.  References herein to the Committee
shall be deemed to include and refer to the Board of Directors to the extent
applicable.  The Committee may, in its discretion, delegate to one or more
officers responsibility for the day-to-day operation of the Plan. The Committee
shall make all determinations with respect to participation in the Plan by
Employees, Officers, directors, consultants or independent contractors of the
Company, and with respect to the extent of that participation. The
interpretation and construction of any provision of the Plan by the Committee
shall be final. No member of the Committee shall be liable for any action or
determination made by him or her in good faith.
 
3.02 Limitation on Liability. No Committee member shall be liable for any action
or determination made in good faith with respect to the Plan. To the maximum
extent allowed by law and the Company’s organizational documents and Bylaws, the
Committee shall be indemnified by the Company in respect of all their activities
under the Plan.
 
3.03 Compliance with Law and Regulations. All Awards granted hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required. The
Company shall not be required to issue or deliver any certificates for shares of
Common Stock prior to the completion of any registration or qualification of, or
obtaining of consents or approvals with respect to, such shares under any
federal or state law or any rule or regulation of any government body, which the
Company shall, in its sole discretion, determine to be necessary or advisable.
 
3.04 Restrictions on Transfer. The Company shall place a legend upon any
certificate representing shares acquired pursuant to an Award granted hereunder
noting that the transfer of such may be restricted pursuant to the terms of an
Award Agreement or as set forth in applicable laws and regulations.
 
3.05 Revocation for Misconduct.  Any Award, or portion thereof, under this Plan,
whether or not vested, made to a Participant who is discharged from the employ
of the Company or any of its subsidiaries (or whose personal services contract
is terminated in the case of a consultant or independent contractor) for Cause
may be automatically terminated, or rescinded and revoked by determination of
the Committee.
 
ARTICLE IV
 
ELIGIBILITY
 
 
Awards may be granted to such Employees, Officers, directors, consultants or
independent contractors as may be designated from time to time by the Committee,
pursuant to guidelines, if any, which may be adopted from time to time.
 
ARTICLE V
 
COMMON STOCK AVAILABLE FOR THE PLAN
 
 
The aggregate number of shares of Common Stock which may be issued pursuant to
this Plan shall be 620,000 (6%). If and to the extent that the number of issued
shares of Common Stock shall be increased or reduced by change in par value,
split up, reclassification, distribution of a dividend payable in Common Stock,
merger, consolidation, reorganization, recapitalization, reincorporation, or the
like, the Board shall make appropriate adjustment in the number of shares of
Common Stock authorized by the Plan and in the number and exercise or purchase
price of shares covered by outstanding Awards under the Plan; provided that no
such adjustment shall cause any Award hereunder which is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
section.  In the event of any adjustment in the number of shares covered by any
Award, any fractional shares resulting from such adjustment shall be disregarded
and each such Award shall cover only the number of full shares resulting from
such adjustment. The Board may make such adjustments, and its determination
shall be final, binding and conclusive.
 
 
The Board also may adjust the number of shares subject to outstanding Awards and
the exercise or purchase price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Board that such adjustment is
appropriate in order to prevent dilution or expansion of the rights of
Participants, provided that no such adjustment shall be made in the case of an
Incentive Stock Option, without the consent of the Participant, if such
adjustment would constitute a modification, extension or renewal of the Option
within the meaning of Section 424(h) of the Code. Notwithstanding anything to
the contrary in this Article V, the Company shall not engage in any re-pricing
of any Options granted under this Plan without approval by the Company’s
stockholders who are eligible to vote at a meeting of stockholders.  For
purposes of this Article V, the term “re-pricing” shall mean the following: (i)
lowering the exercise price of an Option to take into account a decrease in the
Fair Market Value of the Company’s Common Stock below the Option’s stated
exercise price, or (ii) canceling an Option at a time when its exercise price
exceeds the Fair Market Value of the underlying Common Stock in exchange for
another Award under the Plan.
 
 
No shares shall be the subject of more than one Award at any time, but if an
Award as to any shares is surrendered before exercise, or expires or terminates
for any reason without having been exercised in full, or for any other reason
ceases to be exercisable, the number of shares covered thereby shall again
become available for grant under the Plan as if no Awards had been previously
granted with respect to such shares.
 
ARTICLE VI
 
PARTICIPATION; AWARD AGREEMENT
 
 
The Committee shall, in its discretion, determine from time to time which
Employees, Officers, directors, consultants or independent contractors will
participate in the Plan and receive Awards under the Plan. In making all such
determinations, there shall be taken into account the duties, responsibilities
and performance of each respective Employee, Officer, director, consultant or
independent contractor, his or her present and potential contributions to the
growth and success of the Company, his or her cash compensation and such other
factors as the Committee shall deem relevant to accomplishing the purposes of
the Plan.
 
 
Awards may be granted individually or in tandem with other Awards. All Awards
are subject to the terms, conditions, restrictions and privileges of the Plan in
addition to the terms, conditions, restrictions and privileges for an Award
contained in the Award Agreement. No Award under this Plan shall be effective
unless memorialized in writing by the Committee in an Award Agreement delivered
to and signed by the Participant.
 
ARTICLE VII
 
AWARDS
 
7.01 Stock Options. The Committee may from time to time grant to eligible
Participants Awards of Incentive Stock Options or Non-Qualified Stock Options;
provided however that Awards of Incentive Stock Options shall be limited to
Employees of the Company. Awards of Incentive and Non-Qualified Stock Options
must have an exercise price at least equal to the Fair Market Value of a share
of Common Stock at the time of grant, except as provided in Section 8.07.  The
exercise price applicable to a particular Award shall be set forth in each
individual Award Agreement.
 
7.02 Restricted Stock. The Committee may from time to time grant to eligible
Participants Awards of Restricted Stock in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. A
Restricted Stock Award represents shares of Common Stock that are issued subject
to such restrictions on transfer and other incidents of ownership and such
forfeiture conditions as the Committee may determine. The Committee may, in
connection with any Restricted Stock Award, require the payment of a specified
purchase price.
 
7.03 Stock Appreciation Rights.  The Committee may from time to time grant to
eligible Participants Awards of Stock Appreciation Rights (“SARs”) in such
amounts, on such terms and conditions, as it shall determine. A SAR gives to a
Participant the right to receive upon exercise, an amount equal to the excess of
(1) the Fair Market Value of one share of Common Stock on the date of exercise
over (2) the exercise price of the SAR (which in the case of an SAR granted in
tandem with an Option shall be equal to the exercise price of the underlying
Option, and which in the case of any other SAR shall be such price as the
Committee may determine, provided it is no less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of such SAR), times the
number of shares of Common Stock covered by such SAR Award.
 
ARTICLE VIII
 
OPTION AWARDS
 
8.01 Vesting of Options.
 
 
(a)           General Rules.  Incentive Stock Options and Non-Qualified Stock
Options shall vest and be exercisable in full on the third (3rd) anniversary of
the date of grant, unless otherwise determined in the sole discretion of the
Committee.  Subject to the foregoing, no vesting shall occur on or after the
date that a Participant’s employment or personal services contract with the
Company terminates for any reason, except as set forth herein and as may be set
forth in an applicable Award Agreement.
 
 
(b)           Acceleration of Vesting Upon Death, Disability or Retirement.  In
the event a Participant dies while in the employ of the Company or terminates
employment with the Company as a result of Disability, any Option(s) granted to
such Participant under this Plan not yet vested on such date shall become 100%
vested as of such date and be exercisable either by the Participant or the
Participant’s representative. In the event of a Participant's Retirement, any
Option(s) granted to such Participant under this Plan not yet vested on such
date shall become 100% vested as of such date and become exercisable only if the
grant date of such Option(s) precedes the Participant's date of Retirement by
two (2) or more years.
 
 
(c)           Accelerated Vesting Upon a Change in Control.  Notwithstanding the
general rule described in subsection (a) hereof, all of a Participant’s Options
shall become immediately vested and exercisable upon a Change in Control,
provided that the Participant has been employed by (or rendered services to) the
Company for a period of at least six (6) months as of the date of the Change in
Control, except as determined in the sole discretion of the Committee and set
forth in an applicable Award Agreement.
 
 
(d)           Accelerated Vesting Upon Certain Separations From
Service.  Notwithstanding the general rule described in subsection (a) hereof,
all of a Participant’s Options shall become immediately vested and exercisable
upon the Participant’s (i) termination without Cause, or (ii) resignation with
Good Reason.  If the Participant’s employment or service is terminated by the
Company with Cause or if the Participant resigns for other than Good Reason,
then the unvested portion of the Option will be forfeited at the close of
business on such termination or resignation date, except as determined in the
sole discretion of the Committee and set forth in an applicable Award Agreement.
 
8.02 Duration of Options.  Subject to the terms of an applicable Award
Agreement, each Option granted to a Participant shall be exercisable at any time
on or after it vests for a period of (i) ten (10) years from the date of grant
(five years in the case of an Incentive Stock Option granted to an individual
who, at the time such Incentive Stock Option is granted, owns, directly or
indirectly, more than ten percent (10%) of the total combined voting power of
all classes of stock issued to stockholders of the Company), or (ii) in the
event of termination of employment for any reason except death or Disability,
ninety (90) days from the date of termination.
 
8.03 Exception for Termination Due to Death or Disability.  If a Participant
dies while in the employ of the Company or terminates employment with the
Company as a result of Disability without having fully exercised his Options,
the Participant or his legal representative or guardian, or the executors,
administrators, legatees or distributes of his estate shall have the right,
during the twelve (12) month period following the earlier of his death or
Disability, to exercise such Options to the extent vested on the date of such
death or Disability. In no event, however, shall any Option be exercisable more
than ten (10) years from the date it was granted.
 
8.04  Notice of Disposition; Withholding; Escrow.  A Participant shall
immediately notify the Company in writing of any sale, transfer, assignment or
other disposition (or action constituting a disqualifying disposition within the
meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed. The Company shall be entitled to withhold from any compensation or
other payments then or thereafter due to the Participant such amounts as may be
necessary to satisfy any withholding requirements of federal or state law or
regulation and, further, to collect from the Participant any additional amounts
which may be required for such purpose. The Board may, in its discretion,
require shares of Common Stock acquired by a Participant upon exercise of an
Incentive Stock Option to be held in an escrow arrangement for the purpose of
enabling compliance with the provisions of this Section.
 
8.05 Manner of Exercise.  To the extent vested and exercisable, Options may be
exercised in part or in whole from time to time by execution of a written notice
directed to the Company, at the Company’ principal place of business,
accompanied by cash or a check in payment of the exercise price for the number
of shares specified and paid for. The Committee may, in its discretion, permit a
Participant to exercise vested and exercisable options awarded under this Plan
by surrendering an amount of Common Stock already owned by the Participant equal
to the Options’ exercise price.  Subject to any limitations set forth in the
Award Agreement, for so long as the Common Stock is listed or admitted to
trading on a national securities exchange, the Committee may, in its discretion,
allow the Participant to make payment by arranging with a third party broker to
sell a number of shares otherwise deliverable to the Participant and
attributable to the exercise of the Option in order to pay the exercise price of
the Option and any applicable withholding and employment taxes due.
 
8.06 $100,000 Limitation.  Notwithstanding any contrary provisions contained
elsewhere in this Plan and as long as required by Section 422 of the Code, the
aggregate Fair Market Value, determined as of the time an Incentive Stock Option
is granted, of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by the Participant during any calendar year
under this Plan and stock options that satisfy the requirements of Section 422
of the Code under any other stock option plan or plans maintained by the
Company, shall not exceed $100,000. To the extent that the aggregate value of
shares of Common Stock to be received by the Participant for the first time in
any one year pursuant to the exercise of an Incentive Stock Option (“ISO Stock”)
exceeds $100,000 based on the fair market value of the Common Stock as of the
date of the Incentive Stock Option’s grant, such excess shall be treated as
Common Stock received pursuant to the exercise of a Non-Qualified Stock Option
(“NQSO Stock”). The Company shall designate which shares of Common Stock to be
received by the Participant will be treated as ISO Stock and which shares of
Common Stock, if any, will be treated as NQSO Stock by issuing separate share
certificates identifying in the Company’s share transfer records which shares
are ISO Stock.
 
8.07 Limitation on Ten Percent Stockholders.  The price at which shares of
Common Stock may be purchased upon exercise of an Incentive Stock Option granted
to an individual who, at the time such Incentive Stock Option is granted, owns,
directly or indirectly, more than ten percent (10%) of the total combined voting
power of all classes of stock issued to stockholders of the Company, shall be no
less than one hundred and ten percent (110%) of the Fair Market Value of a share
of the Common Stock of the Company at the time of grant, and such Incentive
Stock Option shall by its terms not be exercisable after the expiration of five
(5) years from the date such Incentive Stock Option is granted.
 
ARTICLE IX
 
RESTRICTED STOCK AWARDS
 
9.01 Vesting Requirements.  The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in an applicable Award Agreement, except as provided
below. Such vesting requirements may be based on the continued employment of the
Participant with the Company for a specified time period or periods, or upon the
attainment of specified business goals or measures established by the Committee
in its sole discretion, in either case as set forth in the Award Agreement.
 
 
A Participant’s Restricted Stock Award shall immediately vest and be exercisable
upon (i) a Change in Control, provided that the Participant has been employed by
(or rendered services to) the Company for a period of at least six (6) months as
of the date of the Change in Control, (ii) the Participant’s death while in the
employ of the Company, (iii) the Participant’s termination of employment with
the Company as a result of Disability, (iv) the Participant’s termination
without Cause, or (v) the Participant’s resignation with Good Reason, in each
case except as determined in the sole discretion of the Committee and set forth
in an applicable Award Agreement.
 
9.02 Restrictions.  Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. The Committee may require the Participant to enter into an escrow
agreement providing that the certificates representing the shares granted or
sold under a Restricted Stock Award will remain in the physical custody of an
escrow holder until all restrictions are removed or have expired. Failure to
satisfy any applicable restrictions shall result in the subject shares of the
Restricted Stock Award being forfeited and returned to the Company, with any
purchase price paid by the Participant to be refunded, unless otherwise provided
by the Committee. The Committee may require that certificates representing the
shares granted under a Restricted Stock Award bear a legend making appropriate
reference to the restrictions imposed.
 
9.03 Rights as Stockholder.  Subject to the foregoing provisions of this Article
IX and the applicable Award Agreement, the Participant will have all rights of a
stockholder with respect to the shares granted to him under a Restricted Stock
Award, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto, unless the Committee
determines otherwise at the time the Restricted Stock Award is granted.
 
9.04 Section 83(b) Election.  The Committee may provide in a Stock Award
Agreement that the Restricted Stock Award is conditioned upon the Participant’s
refraining from making an election with respect to the Award under section 83(b)
of the Code. Irrespective of whether an Award is so conditioned, if a
Participant makes an election pursuant to section 83(b) of the Code with respect
to a Restricted Stock Award, the Participant shall be required to promptly file
a copy of such election with the Company.
 
ARTICLE X
 
NONASSIGNABILITY; NONTRANSFERABILITY
 
 
Unexercised or unsettled Awards shall not be transferable by a Participant
except by will or the laws of descent or distribution and, during a
Participant’s lifetime, shall be exercisable only by such Participant or the
Participant’s guardian or legal representative.
 
ARTICLE XI
 
AMENDMENT AND TERMINATION OF THE PLAN
 
 
The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock or Awards which have not been granted, but
no such action shall adversely affect the rights under any outstanding Award
without the holder’s consent. If and to the extent necessary to ensure that
Incentive Stock Options granted under the Plan remain qualified under Section
422 of the Code or for the Plan to comply with any law, regulation or stock
exchange requirement, Plan amendments shall be subject to approval by the
Company’s stockholders who are eligible to vote at a meeting of stockholders.
 
ARTICLE XII
 
EMPLOYMENT RIGHTS
 
 
Neither the Plan nor any Award hereunder shall create any right on the part of
any Employee of the Company to continue in such capacity.
 
ARTICLE XIII
 
WITHHOLDING AND TAXES
 
 
13.01           Withholding. The Company may withhold from any cash payment made
under this Plan sufficient amounts to cover any applicable withholding and
employment taxes, and if the amount of such cash payment is insufficient, the
Company may require the Participant to pay to the Company the amount required to
be withheld as a condition to delivering the shares acquired pursuant to an
Award. The Company also may withhold or collect amounts with respect to a
disqualifying disposition of shares of Common Stock acquired pursuant to
exercise of an Incentive Stock Option, as provided in Section 8.02(c).
 
 
The Board is authorized to adopt rules, regulations or procedures which provide
for the satisfaction of a Participant’s tax withholding obligation by the
retention of shares of Common Stock to which he otherwise would be entitled
pursuant to an Award or by the Participant’s delivery of previously-owned shares
of Common Stock or other property. However, if the Company adopts rules,
regulations or procedures which permit withholding obligations to be met by the
retention of Common Stock to which a Participant otherwise would be entitled
pursuant to the exercise or settlement of an Award, the fair market value of the
Common Stock retained for such purpose shall not exceed the minimum required
Federal, state and local tax withholding due upon exercise or settlement of the
Award.
 
 
13.02           Section 409A.  The Board intends that payments and benefits
under the Plan comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted and be administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
any Participant shall not be considered to have terminated employment with the
Company for purposes of the Plan and no payment that is payable upon termination
of employment shall be due to the Participant under the Plan or any Award
Agreement until the Participant would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code.  Any payments described in the Plan that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires
otherwise.  Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards are payable upon a separation from service and such payment
would result in accelerated taxation and/or tax penalties under Section 409A of
the Code, the settlement and payment of such portion of such Award shall instead
be made on the first business day after the date that is six months following
such separation from service (or the Participant’s death, if earlier).
 
ARTICLE XIV
 
EFFECTIVE DATE OF THE PLAN; TERM
 
14.01 Effective Date of the Plan.  This Plan shall become effective on the
Effective Date, and Awards may be granted hereunder as of or after the Effective
Date and prior to the termination of the Plan, provided that no Incentive Stock
Option issued pursuant to this Plan shall qualify as such unless this Plan is
approved by the requisite vote of the holders of the outstanding voting shares
of the Company at a meeting of stockholders of the Company or by a written
consent of such stockholders held or executed within twelve (12) months before
or after the Effective Date.
 
14.02 Term of Plan.  Unless sooner terminated, this Plan shall remain in effect
for a period of ten (10) years ending on the tenth anniversary of the Effective
Date. Termination of the Plan shall not affect any Awards previously granted and
such Awards shall remain valid and in effect until they have been fully
exercised or earned, are surrendered or by their terms expire or are forfeited.
 
ARTICLE XV
 
GOVERNING LAW
 
This Plan shall be construed and interpreted in accordance with the internal
laws of the State of Delaware (without regard to choice of law provisions).
 
 
IN WITNESS WHEREOF, the Company has caused a duly authorized officer to execute
this Pacific Premier Bancorp, Inc. 2012 Long-Term Incentive Plan, and to apply
the corporate seal hereto as of the ___th day of __________ 2012.
 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------